Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 & 14 objected to because of the following informalities:  the claims recite “The system as recited in claim 12” which should be “The gas turbine engine as recited in claim 12”.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  the claim recites “into the bleed duct ” which should be “into the bleed air duct.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 16-17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the controller".  There is insufficient antecedent basis for this limitation in the claim and it is unclear whether the control of the claim is the same structure as the control system of parent claim 1.
Claims 9 and 20 recite “a P3 location” which is indefinite as there is no standard definition or commonly accepted meaning for “a P3 location” in the art which renders the scope of the claim indefinite. Based upon Applicant’s written description, for the purpose of examination the “P3 location” will be interpreted as being near an outer plenum of the combustor section or aft of a relatively high pressure compressor section (HPC, Par 0039).  
Claim 16 recites the limitation "the pressurized airflow".  There is insufficient antecedent basis for this limitation in the claim and it is unclear whether the pressurized airflow of the claim is the same as the communicated pressurized air of parent claim 15. For the purpose of examination, the limitation will be interpreted as “the pressurized air”.  
Claim 17 depends from claim 16 and inherits all deficiencies of the parent claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 12-13, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190153963 to Kitaguchi.
(a) Regarding claim 1: 
(i) Kitaguchi discloses a system for bleeding air from a core flow path (Par 0008; “air flows”, Par 0009) of a gas turbine engine (see abstract, Par 0001), comprising: 
a bleed valve (low pressure exhaust valve 47) in a bleed air duct (low pressure bleed passage 41, low pressure passage 44, and main body 101; Figs 2/6-7) configured to receive bleed air (Par 0057) from a first entrance point (low pressure bleed chamber 25a) to the core flow path into the bleed air duct (Pars 0008-0009); 
a pressurized air valve (high pressure exhaust valve 49) in a pressurized air duct (high pressure bleed passage 43, high pressure exhaust passage 46, and driving air supply passages 53-55) configured to receive pressurized air from a second entrance point (high pressure bleed chamber 25c) to the core flow path (Pars 0008-0009), 
the pressurized air at a pressure greater than that received into the first entrance point (Pars 0057-0058); 
an eductor outlet (nozzle 106 of low pressure ejector 91, Par 0107, Figs 6-7) from the pressurized air duct located in the bleed air duct (Figs 6-7); and 
a control system (control device 60, Par 0068) operable to control operation of the bleed valve and the pressurized air valve (Par 0068).
(b) Regarding claim 2: 
(i) Kitaguchi discloses the system as recited in claim 1.  
(ii) Kitaguchi further discloses wherein the bleed air duct is of a larger diameter than the pressurized air duct (Figs 6-7).


(c) Regarding claim 4: 
(i) Kitaguchi discloses the system as recited in claim 1.  
(ii) Kitaguchi further discloses wherein the first entrance point is positioned proximate a compressor section (compressor 11) of the gas turbine engine (Fig 2).
(d) Regarding claim 5: 
(i) Kitaguchi discloses the system as recited in claim 1.  
(ii) Kitaguchi further discloses wherein the first entrance point is positioned proximate a low pressure compressor section (section associated with either or both of low pressure bleed chamber 25a and medium pressure bleed chamber 25b, Par 0058, Fig 2) of the gas turbine engine (Par 0058, Fig 2).
(e) Regarding claim 6: 
(i) Kitaguchi discloses the system as recited in claim 1.  
(ii) Kitaguchi further discloses wherein the first entrance point is positioned upstream of a low pressure compressor section (section associated with medium pressure bleed chamber 25b, Par 0058, Fig 2) of the gas turbine engine.
(f) Regarding claim 7: 
(i) Kitaguchi discloses the system as recited in claim 1.  
(ii) Kitaguchi further discloses wherein the second entrance point is positioned proximate a high pressure compressor section (section associated with high pressure bleed chamber 25c) of the gas turbine engine.



claim 8: 
(i) Kitaguchi discloses the system as recited in claim 1.  
(ii) Kitaguchi further discloses wherein the second entrance point is positioned downstream of a high pressure compressor section (section associated with medium pressure bleed chamber 25b) of the gas turbine engine.
(h) Regarding claim 9: 
(i) Kitaguchi discloses the system as recited in claim 1.  
(ii) Kitaguchi further discloses wherein the second entrance point is positioned proximate a P3 location (medium pressure bleed chamber 25b being higher pressure than low pressure bleed chamber 25a and upstream of the second entrance point, Fig 2) within the gas turbine engine (Fig 2).
(i) Regarding claim 12: 
(i) Kitaguchi discloses a gas turbine engine (Par 0002), comprising: 
a core flow path (path of air traveling through engine, Par 0002) extending through the gas turbine engine (Par 0002); 
a bleed valve (low pressure exhaust valve 47) in a bleed air duct (low pressure bleed passage 41, low pressure passage 44, and main body 101; Figs 2/6-7) configured to receive bleed air (Par 0057) from a first entrance point (low pressure bleed chamber 25a) proximate a low pressure compressor section (section of compressor associated with either or both of low pressure bleed chamber 25a and medium pressure bleed chamber 25b, Fig 2) in the core flow path into the bleed air duct (Pars 0008-0009); 
a pressurized air valve (high pressure exhaust valve 49) in a pressurized air duct (high pressure bleed passage 43, high pressure exhaust passage 46, and driving air 
the pressurized air at a pressure greater than that received into the first entrance point (Pars 0057-0058); 
an eductor outlet (nozzle 106 of low pressure ejector 91, Par 0107, Figs 6-7) from the pressurized air duct located in the bleed air duct (Figs 6-7); and 
a control system (control device 60, Par 0068) operable to control operation of the bleed valve and the pressurized air valve (Par 0068).
(j) Regarding claim 13: 
(i) Kitaguchi discloses the system as recited in claim 12.  
(ii) Kitaguchi further discloses wherein the bleed air duct is of a larger diameter than the pressurized air duct (Figs 6-7).
(k) Regarding claim 15: 
(i) Kitaguchi discloses a method for starting a gas turbine engine (see abstract; Pars 0009/0055/0067) comprising: 
rotating (Par 0055) a core spool (compressor 11, turbine 13, and rotor 32; Par 0052; Fig 2) which drives air (Par 0055) through a core flow path (flow of air, Pars 0054-0055); 
opening (Par 0067) a bleed valve (exhaust valve 47) in a bleed air duct (low pressure bleed passage 41, low pressure passage 44, and main body 101; Figs 2/6-7) that is in 
opening (Par 0067) a pressurized air valve (high pressure exhaust valve 49) in a pressurized air duct (high pressure bleed passage 43, high pressure exhaust passage 46, and driving air supply passages 53-55) that is in communication (Par 0057) with the core flow path at a second entrance point (high pressure bleed chamber 25c) downstream of the first entrance point (Fig 2); and 
communicating pressurized air from an eductor outlet (nozzle 106 of low pressure ejector 91, Par 0107, Figs 6-7) from the pressurized air duct into the bleed air duct (Par 0108, Figs 6-7). 
(l) Regarding claim 18: 
(i) Kitaguchi discloses the method as recited in claim 15.  
(ii) Kitaguchi further discloses wherein the first entrance point is positioned upstream of a low pressure compressor section (section associated with medium pressure bleed chamber 25b, Fig 2) of the gas turbine engine.
(m) Regarding claim 19: 
(i) Kitaguchi discloses the method as recited in claim 18.  
(ii) Kitaguchi further discloses wherein the second entrance point is positioned proximate a high pressure compressor section (section associated with high pressure bleed chamber 25c, Fig 2) of the gas turbine engine.
(n) Regarding claim 20: 
(i) Kitaguchi discloses the method as recited in claim 15.  
(ii) Kitaguchi further discloses wherein the second entrance point is positioned proximate a P3 location (medium pressure bleed chamber 25b being higher pressure .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190153963 to Kitaguchi as evidenced by US 10724443 to Hon.
(a) Regarding claim 3: 
(i) Kitaguchi discloses the system as recited in claim 1.  
(ii) Kitaguchi does not explicitly disclose wherein the controller is a FADEC. 
(iii) The use of FADEC controllers to control valves related to the starting of a turbine engine is well known in the art as evidenced by Hon (FADEC controls starting air valve, SAV, during startup of a turbine engine; Fig 7). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  control system as disclosed by Kitaguchi to be a FADEC as is well known in the art. 
Claim 10-11, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190153963 to Kitaguchi in view of US 3973396 to Kronogard.
(a) Regarding claims 10-11, 14, and 16-17: 
(i) Kitaguchi discloses the system as recited in claim 1, the gas turbine engine as recited in claim 12, and the method of claim 15.  
(ii) Kitaguchi does not disclose: 
communicating the pressurized airflow through a vortex tube in communication with the pressurized air duct; nor 
communicating airflow from the vortex tube to an anti-ice system. 
(iii) Kronogard is also in the field of gas turbine engines (see title) and teaches a gas turbine engine comprising: 
a pressurized air duct (conduit 16, Fig 1) which receives pressurized airflow bled from a high pressure section of a compressor (compressor 10, with bleed air being taken at aft end of compressor as shown in Fig 1; Col 2 Lns 36-41), 
communicating the pressurized airflow through a vortex tube (expansion member 18) in communication with the pressurized air duct (Col 2 Lns 36-41, Fig 1), and
communicating airflow from the vortex tube (“hot fraction” and “a portion of the hot fraction”, Col 3 Lns 19-21 and 24-25) to an anti-ice system (a portion of the hot fraction is used for de-icing of windscreens, said de-icing requiring some form of anti-ice system, Col 3 Lns 24-25; said de-icing of windscreens possibly being performed by “an air conditioning” of auxiliary 24, Col 3 Lns 29-34, Fig 1).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressurized air duct as disclosed by Kitaguchi to communicate pressurized air to a vortex tube, the hot portion .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6644012 and US 7143573 (cont) to Hoffmann teach bleeding low pressure air from a low pressure section of a compressor (LP cooling system 24, Fig 2) and using higher pressure air bled from a high pressure section of the compressor (HP cooling system 23, Fig 2) to aid in ejection of the low pressure air through use of an eductor outlet (ejector nozzle 22 in ejector 20, Fig 2). 
US 10670473 to Costello teaches a sensor with an integral vortex tube (see title) wherein the hot air coming from the vortex tube is communicated to a de-icing system (see abstract). 
US 2786341, US 2839898, US 2839900, US 2839901, and US 3026681 to Green teach various embodiments wherein low pressure air is bled upstream of a compressor (or ambient air, as in US 3026681), high pressure air is bled downstream of the compressor, and the high pressure air being supplied to a vortex tube. 
US 4333754 to Peter teaches a vortex tube (24) wherein hotter air from a hot air outlet (24b) is used to de-ice (see abstract, Figs 3-4) a cold air outlet (24c). 
US 8099966 to Mossberg teaches using compressor bleed air (227) to supply air to a vortex tube (220) and further an eductor outlet (252) within a duct (237) to cause airflow within the duct. 
US 2644315 to Jamieson teaches an aircraft gas turbine engine using compressor bleed air to supply pressurized air to a vortex tube (7) wherein air from the vortex tube induces flow of a second air flow in a duct (outer passage 6) through use of an eductor outlet (restricted opening 11, outlet pipe 13, Fig 4). 
US 9822662 to Marsh teaches using relatively high pressure bleed air to induce flow of relatively low pressure air in a duct (30) using an eductor outlet (52, Fig 3).  
US 3361336 to Foa teaches using compressor bleed air to supply pressurized air to a vortex tube (“energy separator”) and using pressurized air from the vortex tube to induce flow in a duct through use of an eductor outlet (Figs 11-13). 
US 11067007 to Kitaguchi is the resultant patent from the PGPub document cited in the rejections above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745